359 So.2d 699 (1978)
Johnny WINSLOW, Sr.
v.
GOODYEAR TIRE AND RUBBER CO. et al.
No. 12046.
Court of Appeal of Louisiana, First Circuit.
May 1, 1978.
Alfred S. Landry, New Iberia, for appellant.
R. Scott Ramsey, Berwick, for appellees.
Before LOTTINGER, EDWARDS and PONDER, JJ.
LOTTINGER, Judge.

ON MOTION TO DISMISS
From a judgment compelling inspection of one of the defendants' premises plus awarding attorney's fees and expenses, the defendant, Heldenbrand, Inc., has appealed.
Prior to oral argument, plaintiff-appellee filed a motion to dismiss the appeal arguing that there is no right of appeal from an interlocutory judgment absence the showing of irreparable injury.
Defendant-appellant very forcefully argues that whereas a money judgment has been rendered and signed against it, and same can be executed, that irreparable injury will result if an appeal is not allowed.
The jurisprudence is clear that a judgment from an order compelling discovery is an interlocutory judgment which is non-appealable, absent a showing that irreparable injury will result. LSA-C.C.P. arts. 1841 and 2083, Roy v. Moity, 225 So.2d 315 (La.App. 3rd Cir. 1969).
We fail to see where irreparable injury will result since this matter can be raised on appeal following a trial on the merits or by application to this court for the exercise of its supervisory jurisdiction including the issuance of necessary orders staying the execution of this judgment. The purpose of discovery devices is to facilitate proceedings at the trial level, and this court will not interfere with the orderly proceedings in the trial court and entertain appeals from interlocutory decrees absent a clear showing of irreparable injury.
*700 Accordingly, the motion to dismiss is granted and appellant is to pay all costs.
APPEAL DISMISSED.
PONDER, J., dissents.